Appeal from a judgment of the Supreme Court (Lamont, J.), entered December 28, 2004 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole revoking petitioner’s parole and holding him until his maximum expiration date.
The Board of Parole revoked petitioner’s parole for a third time and ordered that he be held until his maximum expiration date. Petitioner commenced this proceeding challenging the Board’s determination, which Supreme Court dismissed, prompting this appeal.
Petitioner’s sole challenge is to the severity of the penalty imposed as a result of his most recent parole revocation hearing. Considering petitioner’s extensive criminal record, his prior parole violations and his failure to take advantage of treatment programs made available to him for his continuing substance abuse problems, we do not find that it was unduly harsh for the Board to order petitioner held until his maximum expiration *836date (see e.g. Matter of McCloud v New York State Div. of Parole, 277 AD2d 627, 628 [2000], lv denied 96 NY2d 702 [2001]).
Cardona, P.J., Mercure, Spain, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, without costs.